Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 23, 2021 has been entered.


Response to Amendment

Applicant's amendments and accompanying remarks filed on November 23, 2021  have been entered and considered. Claims 4 and 8 – 9 have been canceled. Claims 12 – 23 and 29 – 32 have been withdrawn from further consideration subject to restriction requirement. Claims 1, 2, 5 – 7, 10 - 24 and 26 – 32 are pending in this application. Further, in view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Hori as detailed in Office action dated August 23, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 10 – 11, 24 and 26 – 28 rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. JP 2006328610 A (Hori). Machine translation of the Hori reference is relied upon herein.

Considering claims 1 – 2, 24 and 26 - 28, Hori teaches electroconductive polymer fibers and fabrics thereof, which are coated with a polyaniline layer, corresponding to Applicant’s integrated electroconductive layer on at least a part of its surface [Abstract and 0021]. Further, Hori teaches at [0039] that the amount of the polymerizable aniline compound to be used may be within a range in which the desired conductive coating is obtained by treatment with a later oxidizing agent, and for example, about 0.005 to 5 g of a polymerizable aniline compound and preferably about 0.05 to 3 g per 1 g of fiber can be used. Further, at [0050], Hori teaches that according to the manufacturing method of the disclosure, it is possible to control the thickness of the conductive film in the conductive fiber to a range of usually about 2 μm or less. In particular, it should be noted that a thin film of about 1 μm or less can be formed. For this reason, the ratio of the conductive coating (polyaniline coating) to the entire cross-sectional area of the conductive fiber obtained in the disclosure may be about 20% or less, preferably about 10% or less. By forming such a thin coating, conductivity can be imparted without impairing the properties of the fibers themselves. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select a particular amount of polyaniline coating the fiber, which would result in a thickness to fiber diameter overlapping the claimed range.  

As to the new limitation requiring that the fiber consists of a non-electroconductive core and an electroconductive layer, this is the exact structure of Hiro’s fiber at the end of its process. Further, as to the limitation requiring that the electroconductive layer is made of a polymer and a dopant, this is considered to be a product by process limitation and it is not given patentable weight absent evidence that the product-by-process limitation structurally or compositionally distinguishes the claimed article over the prior art. “[Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process]”; (In re Thorpe, 227 USPQ 964,966). 
    

Considering claims 10 – 11, Hori is relied upon as set forth above in the rejection of claim1. Further, Hori teachers at [0028 and 0029] the use of dopants such iodine or bromine, as well as oxidizing acids based on chlorine. Thus, rendered obvious the additional limitations in the subject claims.    

Claims 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. JP 2006328610 A (Hori) in view of Matsuura et al. JP 53045347 A (Matsuura). Machine translation of the Hori reference, and English abstract of the Matsuura reference is relied upon herein.

Considering claims 5 – 7, Hori is relied upon as set forth above in the rejection of claim1. Further, although Hori teaches at [0021] the use of polyamide elastomer or polyester elastomer fibers, it does not specifically recognize the use of polyisoprene or polybutadiene fibers. However, Matsuura teaches a rubber-elastic fiber-reinforced rubber composite having large strength, elasticity and elongation; by incorporating to a vulcanizable rubber 1,2-polybutadiene fibers, and vulcanize it to produce said composite [Abstract]. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to coat the polybutadiene fibers of Matsuura with polyaniline conductive layer as taught by Hori, when it is desired to provide the composite with electroconductive properties. The 1,2 polybutadiene fibers are considered to be functional equivalents of 1,4 polybutadiene fibers. 

Response to Arguments

Applicant's amendments and accompanying remarks filed on November 23, 2021  have been entered and considered. Further, in view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Hori as detailed in Office action dated August 23, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant’s arguments filed on November 23, 2021 have been fully considered but they are found to be not  persuasive for the following reasons.   

Applicant traverses the rejection over Hori on the basis that Hori discloses a fiber, a polymerizable aniline compound coated on the fiber, which is further treated with an oxidizing agent to form a conductive layer. The fiber in Hori is “natural fiber, regenerated fiber, semi-synthetic fiber, or synthetic fiber.” See Hori, paragraph [0018]. The polymerizable aniline compound is first dissolved in supercritical fluid. /d. paragraph [0031]. The fiber is then mixed with the supercritical fluid so that the polymerizable aniline compound is coated on the fiber. /d. paragraphs [0035]-[0040]. After that, the fiber coated with the aniline compound is then oxidized to form a conductive polymeric layer. In contrast, claim 1 recites, inter alia, “An electroconductive polymer fiber consisting of a non-electroconductive core layer and an electroconductive layer integrally formed on at least a portion of the surface of the non-electroconductive core layer.
 
14.	In response, the examiner submits that in the above arguments Applicant recites the steps used by Hori in order to form the electroconductive layer on the fiber’s surface. However, once the process is completed, the final product of Hori consists of the non-electroconductive core polymer and the electroconductive layer on the surface of said core. As to the method of forming the electroconductive layer, as noted above,  this is considered to be a product by process limitation and it is not given patentable weight absent evidence that the product-by-process limitation structurally or compositionally distinguishes the claimed article over the prior art. “[Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process]”; (In re Thorpe, 227 USPQ 964,966). 
    
Conclusion

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

17.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786